Case 1:20-cv-21553-MGC Document 153 Entered on FLSD Docket 06/05/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO: 20-21553-CIV-COOKE/GOODMAN


     PATRICK GAYLE, et al.,

            Petitioners,
     v.

     MICHAEL W. MEADE, et al.,

           Respondents.
     ________________________________________/

             RESPONDENTS’ NOTICE TO STRIKE DOCKET ENTRY [D.E.152]

          Respondents, by and through the undersigned Assistant U.S. Attorney, respectfully submits

   Respondents’ Notice To Strike Docket Entry 152 [D.E. 152] and Exhibit.             Respondents

   inadvertently filed those documents under the wrong event selection/category.

                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                        By:    s/ Dexter A. Lee
                                               DEXTER A. LEE
                                               Assistant U.S. Attorney
                                               Fla. Bar No. 0936693
                                               99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
                                               (305) 961-9320
                                               E-mail: dexter.lee@usdoj.gov

                                               s/Natalie Diaz
                                               NATALIE DIAZ
                                               ASSISTANT U.S. ATTORNEY
                                               Florida Bar No. 85834
                                               E-mail: Natalie.Diaz@usdoj.gov
                                               99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
                                               Telephone: (305) 961-9306
                                               ATTORNEYS FOR RESPONDENTS
